DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        FELIX E. JINNERSON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1018

                           [October 12, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2003-CF-013423-AXXX-MB.

   Felix Jinnerson, South Bay, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J.
Carney, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.